DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 4-6, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2015008851 to Sasada (hereinafter Sasada), provided in the IDS filed 1/23/20, using a machine translation in view of US 2011/0226992 A1 to Takeshima et al. (hereinafter Takeshima).
Regarding claims 1 and 6, Sasada discloses an ink comprising a first solvent (page 35), a stabilizer (antioxidant, page 26) and a first phosphorescent metal complex (page 35) wherein the first phosphorescent metal complex is an iridium complex (page 11) that comprises a ligand (pages 11 and 35), the ligand comprising at least one aryl-imidazole (imidazole, page 11 comprising at least one aryl group (page 12) that is unsubstituted or substituted with one or more substituents (page 12) and wherein the first solvent is selected from a group that includes solvents consisting of a benzyl group such as benzenes (page 36).  
It would be obvious to one of ordinary skill in the art to select aryl imidazole as the ligand because imidazoles are particularly preferred (para [0011]).  It would also be obvious to select a benzene solvent to facilitate dissolving or uniformly dispersing the solid content in the ink without compromising phosphorescent properties (page 36).
Sasada discloses an antioxidant stabilizer wherein the stabilizer is a phenol (page 38), presumed unsubstituted as no substitutes are taught or suggested but does not further disclose the phenol antioxidant stabilizer.  
However, Takeshima does teach an ink (liquid coating that can be applied by inkjet printing, para [0108]-[0109]) comprising a metal complex (para [0085]), a solvent that contains a benzyl group (para [0097) and a phenol (para [0099]) antioxidant stabilizer selected from a group that includes butylhydroxytoluene (BHT, para [0098]).



Regarding claim 4, Sasada in view of Takeshima discloses the ink according to claim 1.  Sasada further discloses wherein the first solvent is selected from a group that includes cyclohexylbenzene (page 36).

Regarding claim 5, Sasada in view of Takeshima discloses the ink according to claim 1.  As discussed above, Takeshima teaches BHT as a stabilizer (para [0098]). BHT has a boiling point of 265 C that falls completely within the instantly claimed range of below 300 C.

Regarding claim 9, Sasada in view of Takeshima discloses the ink according to claim 1.  Sasada further discloses the ink comprising a host material (page 26).

Regarding claim 11, Sasada in view of Takeshima discloses the ink according to claim 1.  Sasada further discloses the ink having a viscosity of 1 to 20 cP (mPa-s) (page 

Regarding claim 12, Sasada in view of Takeshima discloses the ink according to claim 1.  Sasada/Takeshima fails to expressly disclose that the stabilizer is present in the range of 0.5-100 mg per 100 ml of ink.  However, see MPEP 2144(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’. It would be obvious to one of ordinary skill in the art to optimize the amount of stabilizer in the ink to improve the stability of the ink without compromising optical properties (Sasada, page 8).

Regarding claim 13, Sasada in view of Takeshima discloses the ink according to claim 1.  Sasada further discloses wherein the first phosphorescent metal complex is present in an amount of particularly preferably 0.5 to 5 wt% (parts by weight, page 25), which falls within the instantly claimed range of 0.1-5 wt % of the solvent or solvents of the ink.

Regarding claim 14, Sasada discloses a method of forming an organic light-emitting device comprising an anode, a cathode and a light-emitting layer between the anode and cathode (page 39), the method comprising the steps of forming the light-

Regarding claim 15, Sasada discloses an ink comprising a first solvent, an antioxidant and a first phosphorescent metal complex (page 26) wherein the first phosphorescent metal complex is preferably an iridium complex (page 11) that comprises a ligand (pages 11 and 35), the ligand comprising at least one aryl-imidazole (imidazole, page 11 comprising at least one aryl group (page 12) is unsubstituted or substituted with one or more substituents (page 12).
It would be obvious to one of ordinary skill in the art to select aryl imidazole as the ligand because imidazoles are particularly preferred (para [0011]).  
Sasada discloses an antioxidant stabilizer wherein the stabilizer is a phenol (page 38), presumed unsubstituted as no substitutes are taught or suggested but does not further disclose the phenol antioxidant stabilizer.  
However, Takeshima does teach an ink (liquid coating that can be applied by inkjet printing, para [0108]-[0109]) comprising a metal complex (para [0085]), a solvent that contains a benzyl group (para [0097) and a phenol (para [0099]) antioxidant stabilizer selected from a group that includes butylhydroxytoluene (BHT, para [0098]).
 It would be obvious to one of ordinary skill in the art to employ the BHT of Takeshima as the phenol antioxidant stabilizer of Sasada to provide the ink with .

Claims 1, 3-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0353653 A1 to Kakimoto in view of Takeshima.
Regarding claims 1, 3, 4 and 6, Kakimoto discloses an ink (liquid coating applied by an inkjet printing method (para [0087]) comprising a first solvent (one of two or more kinds of organic solvent, para [0036]), an antioxidant stabilizer (para [0082]) and a first phosphorescent metal complex (para [0074]) wherein the first phosphorescent metal complex is an iridium complex (para [0074]) that comprises at least one aryl-imidazole or heteroaryl-imidazole ligand, selected from a group that includes phenylbenzimidazole (para [0074]) and wherein the first solvent is selected from  solvents comprising a benzyl group, such as cyclohexylbenzene (para [0057]) but fails to expressly disclose wherein the antioxidant stabilizer is butylhydroxytoluene.
However, Takeshima does teach an ink (liquid coating that can be applied by inkjet printing, para [0108]-[0109]) comprising a metal complex (para [0085]), a solvent that contains a benzyl group (para [0097) and an antioxidant stabilizer selected from a group that includes butylhydroxytoluene (BHT, para [0098]).
 It would be obvious to one of ordinary skill in the art to employ the BHT of Takeshima as the antioxidant stabilizer of Kakimoto to provide the ink with excellent long-term storage stability (Takeshima, para [0018] and Kakimoto, para [0082]) without compromising light emission (Kakimoto, para [0082]).

Regarding claim 5, Kakimoto in view of Takeshima discloses the ink according to claim 1.  As discussed above, Takeshima teaches BHT as a stabilizer (para [0098]). BHT has a boiling point of 265 C, which falls completely within the instantly claimed range of below 300 C.

Regarding claim 9, Kakimoto in view of Takeshima discloses the ink according to claim 1.  Kakimoto further discloses the ink comprising a host material (doped organic compound, para [0067]).

Regarding claim 10, Kakimoto in view of Takeshima discloses the ink according to claim 1.  Kakimoto further discloses wherein the ink does not contain any polymers.  The ink comprises derivatives of organic compounds or the polymers thereof (para [0069]-[0072]).  Polymers are alternatives but are not required.  The organic compounds can be derivatives of low-molecular compounds such as oxadiazole and carbazole (para [0069]).  

Regarding claim 11, Kakimoto in view of Takeshima discloses the ink according to claim 1.  Kakimoto further discloses the ink having a viscosity of preferably 0.5 to 20 

Regarding claim 12, Kakimoto in view of Takeshima discloses the ink according to claim 1.  Kakimoto/Takeshima fails to expressly disclose that the stabilizer is present in the range of 0.5-100 mg per 100 ml of ink.  However, see MPEP 2144(II)(A), cited above. It would be obvious to one of ordinary skill in the art to optimize the amount of stabilizer in the ink to improve the stability of the ink without compromising optical properties (Kakimoto, para [0082]).

Regarding claim 13, Kakimoto in view of Takeshima discloses the ink according to claim 1.  Kakimoto further discloses wherein the first phosphorescent metal complex is present in an amount of not less than 0.01 wt% to not more than 10 wt% (para [0075]), which overlaps the instantly claimed range of 0.1-5 wt % of the solvent or solvents of the ink.  See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the amount of the phosphorescent complex to provide the desired luminescent properties (Kakimoto, para [0007]), while maintaining an optimal viscosity to prevent clogging the printing tools (Kakimoto, para [0025]) and thereby improve coating properties (Kakimoto, para [0007] and [0024]).

Regarding claim 14, Kakimoto discloses a method of forming an organic light-emitting device (para [0094]-[0095]) comprising an anode, a cathode and a light-emitting layer between the anode and cathode (para [0098]), the method comprising the 

Regarding claim 15, Kakimoto discloses an ink (liquid coating applied by an inkjet printing method (para [0087]) comprising a first solvent (para [0036]), an antioxidant stabilizer (para [0082]) and a first phosphorescent metal complex wherein the first phosphorescent metal complex is an iridium complex (para [0074]) that comprises at least one aryl-imidazole or heteroaryl-imidazole ligand, selected from a group that includes phenylbenzimidazole (para [0074]) but fails to expressly disclose wherein the antioxidant stabilizer is butylhydroxytoluene (BHT).
However, Takeshima does teach an ink (liquid coating that can be applied by inkjet printing, para [0108]-[0109]) comprising a metal complex (para [0085]), a solvent that contains a benzyl group (para [0097) and an antioxidant stabilizer selected from a group that includes butylhydroxytoluene (BHT, para [0098]).
 It would be obvious to one of ordinary skill in the art to employ the BHT of Takeshima as the antioxidant stabilizer of Kakimoto to provide the ink with excellent long-term storage stability (Takeshima, para [0018] and Kakimoto, para [0082]) without compromising light emission (Kakimoto, para [0082]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sasada in view of Takeshima and further in view of US 2011/0121282 A1 to Rokuhara et al. (hereinafter Rokuhara). 
Regarding claim 3, Sasada in view of Takeshima discloses the ink according to claim 1.  Sasada further discloses the ligand comprising at least one aryl-imidazole (imidazole, page 11 comprising at least one aryl group (page 12) that is unsubstituted or substituted with one or more substituents (page 12) but fails to expressly disclose wherein the aryl-imidazole or heteroaryl-imidazole ligand is a phenyl imidazole ligand.
However, Rokuhara does teach an ink comprising a solvent (para [0114]) and an Ir metal complex comprising a phenylbenzimidazole ligand (para [0065]).  
It would be obvious to one of ordinary skill in the art to employ the phenylbenzimidazole ligand of Rokuhara as an obvious variant of Sasada’s aryl-imidazole ligand to facilitate emission of light from the triplet state (Rokuhara, para [0065] and Sasada, page 7).
Response to Arguments
Applicant's arguments filed 10/25/21, regarding Sasada in view of Takeshima have been fully considered but they are not persuasive. Applicant argues that Sasada does not teach the ink of the amended claims wherein the antioxidant stabilizer is BHT.  However, the rejection acknowledges that primary reference, Sasada, teaches a phenol antioxidant stabilizer but does not expressly recite BHT.  Secondary reference, Takeshima, teaches an ink that can be printed by conventional inkjet or nozzle printing (para [0108]) comprising an antioxidant (para [0094]) selected from a group that includes phenols, particularly BHT.  It is noted that the inks can form films having .  
Applicant further argues that there is nothing in Takeshima teaching or suggesting that an antioxidant, much less BHT, would impart stability to any of the compositions disclosed therein.  However, as discussed above, Takeshima teaches an ink comprising an electroluminescence material, a solvent (para [0020]) and a phenol antioxidant selected from a group that includes BHT (para [0098]) wherein the electroluminescence material comprises a metal complex (para [0031]).  The reference does not expressly recite the term “antioxidant stabilizer”.  However, antioxidants are known and used as preservatives and stabilizers in inks.  See US 5141559 to Shinozuka et al. (hereinafter Shinozuka), which teaches antioxidants for stabilizing ink compositions (Shinozuka, claim 22).  Therefore, one of ordinary skill in the art would expect the presence of antioxidants, which are known preservatives and stabilizers in 
Applicant also argues that the dyes of Takeshima teach fluorescent complexes and not phosphorescent complexes as set forth in the instant claims and in para [0005] of Sasada and therefore one of ordinary skill in the art would not be motivated to combine the two references.  However, although Sasada uses the term phosphorescent and Takeshima uses the term fluorescent, both are drawn to organic light emitting compositions comprising precious metal complexes, solvents and antioxidants for use in organic electroluminescence elements (Sasada, page 1 and Takeshima, para [0018]).  Sasada expressly recites a metal complex where the metal is selected from Ir or Pt (page 23).  Takeshima expressly recites a metal complex of a metal selected from a group that include Pt (para [0031]).  Applicant further argues that the dyes of Takeshima have BODIPY-based structures which must be fluorescent. However, the terms “dye” and “BODIPY” do not occur in Takeshima.  It is noted that precious metal complexes do appear in both Sasada and Takeshima, although different terms (phosphorescent and fluorescent) are used.  It is further noted that combination of the Sasada and Takeshima references is not a physical combination of the two ink compositions.  Secondary reference, Takeshima, is applied to teach BHT as a known phenol antioxidant in an organic light emitting ink that contains a metal complex.  The motivation to employ BHT as the phenol antioxidant of Sasada is based on providing a homogenous coating for an organic EL material with excellent long-term storage stability (Takeshima, para [0018]).
Applicant argues that the examples of the instant disclosure show that stability of the disclosed inks is improved by the addition of BHT.  However, the examples either 
Applicant also argues that neither Sasada nor Takeshima teach or suggest any advantageous effect of combining BHT with a first phosphorescent metal complex and a first solvent according to the amended claims.  As discussed above, both references teach the presence of antioxidants and antioxidants are known preservatives and stabilizers in ink.  See Shinozuka, cited above.  Primary reference, Sasada, teaches a similar ink composition, with a similar solvent, comprising a phenol antioxidant.  Takeshima teaches an ink composition comprising BHT as the phenol antioxidant.  It would be obvious to one of ordinary skill in the art to employ BHT as the phenol antioxidant in the Sasada ink to provide a homogenous coating for an organic EL material with excellent long-term storage stability (Takeshima, para [0018]).
Therefore, the 103 rejection of claims 1, 4-6, 9 and 11-15 as obvious over Sasada in view of Takeshima stands. 
The 103 rejection of claim 3 as obvious over Sasada in view of Takeshima and further in view of Rokuhara also stands. 
The 103 rejection of claim 2 as obvious over Sasada in view of Takeshima is moot because the claim has been canceled. 

Applicant's arguments filed 10/25/21, regarding Kakimoto in view of Takeshima, have been fully considered but they are not persuasive. Applicant argues that Kakimoto does not teach a BHT antioxidant stabilizer. The rejection acknowledges that primary reference, Kakimoto, teaches an antioxidant but does not expressly recite BHT as the antioxidant.  Takeshima is applied as a secondary reference, teaching BHT as a known antioxidant stabilizer in ink. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., recognition of the difference between toluene and cyclohexylbenzene solvents) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instant claim 4 recites a cyclohexylbenzene solvent.  Kakimoto teaches cyclohexylbenzene as a solvent in para [0057]. It is noted that toluene is not expressly recited as a limitation in any of the instant claims.   However, applicant argues that toluene in combination with BHT improves the ink.  Kakimoto also teaches toluene as a solvent (para [0057]) and teaches an antioxidant present in the ink, as discussed above.  Secondary reference, Takeshima, teaches BHT as a known antioxidant in ink.  Antioxidants are known preservatives and stabilizers, as discussed above.  It would therefore be obvious to one of ordinary skill in the art to employ the BHT antioxidant of Takeshima as the antioxidant of Kakimoto to provide the ink with excellent storage stability (Kakimoto, para [0082] and Takeshima, para [0018]).
Therefore, the 103 rejection of claims 1, 3-6 and 9-15 as obvious over Kakimoto in view of Takeshima stands. 
The 103 rejection of claim 2 as obvious over Kakimoto in view of Takeshima is moot because the claim has been canceled.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        


/Matthew E. Hoban/Primary Examiner, Art Unit 1734